ACHESON, Circuit Judge.
The only question in this appeal is whether the proposed acts of the appellees, the defendants below, under an ordinance of the city of New Brunswick, N, J., would be contrary to and in violation of the fourteenth amendment to the constitution of the United States, in that the same would deprive the appellant of his property without due process of law. Clearly, the case is one which “involves the construction or application of the constitution of the United States,” or in which “the law of a state is claimed to be in contravention of the constitution of the United States”; and therefore, under sections 5 and 6 of the act “To establish circuit courts of appeal,” etc., approved March 3,1891, this court has no jurisdiction to review the decision of the court below upon that question. McLish v. Roff, 141 U. S. 661, 12 Sup. Ct. 118; Lau Ow Bew v. U. S., 144 U. S. 47, 56, 12 Sup. Ct. 517.
The motion to dismiss the appeal for want of jurisdiction must be allowed. Appeal dismissed.